Name: 2008/44/EC: Council Decision of 20 December 2007 appointing a Greek member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2008-01-15

 15.1.2008 EN Official Journal of the European Union L 11/7 COUNCIL DECISION of 20 December 2007 appointing a Greek member of the Committee of the Regions (2008/44/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Greek Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat on the Committee of the Regions has become vacant following the resignation of Ms Fofi GENNIMATA, HAS DECIDED AS FOLLOWS: Article 1 The following is hereby appointed to the Committee of the Regions as a member for the remainder of the current term of office, which runs until 25 January 2010: Ms Evangelia SCHINARAKI-ILIAKI, prefect of the city of Heraklion in Crete. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 20 December 2007. For the Council The President F. NUNES CORREIA (1) OJ L 56, 25.2.2006, p. 75.